DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 01/10/2022.
Claims 1 – 3 and 5 – 29 are presented for examination.

Allowable Subject Matter
Claims 1 – 3 and 5 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 3 and 5 – 20, the prior art fails to show one or more magnetic field sensing elements disposed on the substrate and not included in the first plurality of magnetic field sensing elements, each having a respective maximum response axis parallel to the common axis and parallel to the surface of the substrate, the one or more magnetic field sensing elements operable to generate a movement signal responsive to the movement of the target object, wherein the movement signal comprises a first error signal component.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 21 – 23, the prior art fails to show a first plurality of magnetic field sensing elements disposed upon the substrate, the first plurality of magnetic field sensing elements arranged in a first line perpendicular to the movement direction; and a second plurality of magnetic field sensing elements disposed upon the substrate, the second plurality of magnetic field sensing elements arranged in a second line perpendicular to the movement direction and parallel to the first line.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 24 – 26, the prior art fails to show that the three or more magnetic field sensing elements arranged in a line parallel to the movement direction, wherein the three or more magnetic field sensing elements are electrically energized in a sequential pattern resulting in separate time multiplexed signals representative of sequential signals generated by the three or more magnetic field sensing elements.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 27 - 29, the prior art fails to show that three or more magnetic field sensing elements disposed upon the substrate and not included in the first plurality of magnetic field sensing elements, each .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858